TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-00-00324-CR







Roy Edward Caples, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT


NO. CR95-207, HONORABLE FRED R. CLARK, JUDGE PRESIDING






PER CURIAM

Roy Edward Caples seeks to appeal an order by the district court setting bail
pending appeal at $15,000.  See Tex. Code Crim. Proc. Ann. art. 44.04(g) (West Supp. 2000). 
The order was entered on March 20, 2000.  The deadline for perfecting appeal was therefore
April 19, 2000.  See Tex. R. App. P. 26.2(a)(1).  Notice of appeal was filed on April 25, 2000. 
No extension of time for filing notice of appeal was requested.  See Tex. R. App. P. 26.3.  There
is no indication that notice of appeal was properly mailed to the district clerk within the time
prescribed by rule 26.2(a).  See Tex. R. App. P. 9.2(b).  Under the circumstances, we lack
jurisdiction to dispose of the purported appeal in any manner other than by dismissing it for want
of jurisdiction.  See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918
S.W.2d 519, 522-23 (Tex. Crim. App. 1996).


The appeal is dismissed.


Before Justices Jones, Yeakel and Patterson

Dismissed for Want of Jurisdiction

Filed:   June 15, 2000

Do Not Publish